Per Curiam.
The plaintiffs in the present case are husband and wife. While they were riding in a car owned by and driven by the husband along the road from Eatontown to Long Branch they were run into by a car operated by the defendant, Mod. Mrs. Guerin was injured in the collision, and the car in which they were driving was considerably damaged. The plaintiffs claimed that the collision was due solely to the negligence of the defendant, Mod, and brought the present suit to recover compensation for the injuries received by the wife, and also for the loss of her services by the husband resulting from the accident and for the medical expenses incurred by the husband in the treatment of her injuries, and also for the damage done to his car. The trial resulted in a verdict in favor of each of the plaintiffs, the jury awarding the wife $2,000 and the husband $1,000.
The first contention made before us is that the damages awarded Mrs. Guerin are excessive. Our consideration of the proofs in the cause leads us to the conclusion that the award to her is very moderate.
*453It is further claimed that the award to the husband is also excessive. The proofs satisfy us that this contention is also without merit.
Other grounds upon which we are asked to make the rule absolute are directed at alleged errors in the charge to the jury upon the subject of the rights of the parties upon the respective highways along which they were severally traveling, and upon the instruction that the jury could not render verdicts in excess of the ad damnum clauses contained in the complaint. In our opinion, each of these matters was correctly dealt with by the trial court.
For the reasons indicated, the rule to show cause will be discharged.